—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rappaport, J.), rendered June 4, 1992, convicting him of murder in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People failed to prove his guilt beyond a reasonable doubt, as the testimony of the People’s sole identification witness failed to overcome the testimony of his five alibi witnesses. Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Griffith, 171 AD2d 678; People v Hart, 140 AD2d 711; People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
In view of the gravity of the crimes and the lack of circumstances which would warrant a lower sentence, we decline to modify the defendant’s sentence (see, People v Jackson, 208 AD2d 862; People v Applegate, 176 AD2d 888; People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are unpreserved for appellate review, and we decline to reach them in the exercise of our interest of justice jurisdiction. Miller, J. P., O’Brien, Santucci and Florio, JJ., concur.